                  Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 1 of 20 PageID #:303



                                                           U.S. Department of Justice

                                                           Office of Justice Programs




Office of the Assistant Attorney General                      Washington, D.C. 20531


September 26, 2018

Ms. Hattie Wash
Emages, Inc
110 East 79th Street
Chicago, IL 60619

Dear Ms. Wash:

On behalf of Attorney General Jefferson Sessions III, it is my pleasure to inform you that the Office of Justice Programs has
approved your application for funding under the FY 18 Second Chance Act Comprehensive Community-Based Adult Reentry
Program in the amount of $500,000 for Emages, Inc.
Enclosed you will find the Grant Award and Special Conditions documents. This award is subject to all administrative and
financial requirements, including the timely submission of all financial and programmatic reports, resolution of all interim
audit findings, and the maintenance of a minimum level of cash-on-hand. Should you not adhere to these requirements, you
will be in violation of the terms of this agreement and the award will be subject to termination for cause or other administrative
action as appropriate.

If you have questions regarding this award, please contact:

      - Program Questions, Tracey Willis, Program Manager at (202) 305-1766; and

      - Financial Questions, the Office of the Chief Financial Officer, Customer Service Center (CSC) at
        (800) 458-0786, or you may contact the CSC at ask.ocfo@usdoj.gov.

Congratulations, and we look forward to working with you.

Sincerely,




Matt Dummermuth
Principal Deputy Assistant Attorney General



Enclosures




                                                                                                                                     Exhibit B
                       Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 2 of 20 PageID #:304




                                                            OFFICE FOR CIVIL RIGHTS
                                                            Office of Justice Programs
                                                            U.S. Department of Justice
                                                            810 7th Street, NW
                                                            Washington, DC 20531

                                                            Tel: (202) 307-0690
                                                            TTY: (202) 307-2027
                                                            E-mail: askOCR@usdoj.gov
                                                            Website: www.ojp.usdoj.gov/ocr


OCR Letter to All Recipients
September 26, 2018

Ms. Hattie Wash
Emages, Inc
110 East 79th Street
Chicago, IL 60619


Dear Ms. Wash:
Congratulations on your recent award. In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. The Office for Civil Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice
(DOJ) is responsible for ensuring that recipients of financial assistance from the OJP, the Office of Community Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil rights laws. We at the OCR are
available to help you and your organization meet the civil rights requirements that come with DOJ funding.

Ensuring Access to Federally Assisted Programs

Federal laws that apply to recipients of financial assistance from the DOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disability in funded programs or activities, not only in employment but also in the delivery of services or benefits. A federal
law also prohibits recipients from discriminating on the basis of age in the delivery of services or benefits.

In March of 2013, President Obama signed the Violence Against Women Reauthorization Act of 2013. The statute amends the Violence
Against Women Act of 1994 (VAWA) by including a nondiscrimination grant condition that prohibits discrimination based on actual or
perceived race, color, national origin, religion, sex, disability, sexual orientation, or gender identity. The new nondiscrimination grant
condition applies to certain programs funded after October 1, 2013. The OCR and the OVW have developed answers to some frequently
asked questions about this provision to assist recipients of VAWA funds to understand their obligations. The Frequently Asked Questions
are available at https://ojp.gov/about/ocr/vawafaqs.htm.

Enforcing Civil Rights Laws

All recipients of federal financial assistance, regardless of the particular funding source, the amount of the grant award, or the number of
employees in the workforce, are subject to prohibitions against unlawful discrimination. Accordingly, the OCR investigates recipients that
are the subject of discrimination complaints from both individuals and groups. In addition, based on regulatory criteria, the OCR selects a
number of recipients each year for compliance reviews, audits that require recipients to submit data showing that they are providing services
equitably to all segments of their service population and that their employment practices meet equal opportunity standards.
                      Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 3 of 20 PageID #:305




Providing Services to Limited English Proficiency (LEP) Individuals

In accordance with DOJ guidance pertaining to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, recipients of federal financial
assistance must take reasonable steps to provide meaningful access to their programs and activities for persons with limited English
proficiency (LEP). See U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (2002). For more information
on the civil rights responsibilities that recipients have in providing language services to LEP individuals, please see the website
https://www.lep.gov.

Ensuring Equal Treatment of Faith-Based Organizations and Safeguarding Constitutional Protections Related to Religion

The DOJ regulation, Partnerships with Faith-Based and Other Neighborhood Organizations, 28 C.F.R. pt. 38, updated in April 2016,
prohibits all recipient organizations, whether they are law enforcement agencies, governmental agencies, educational institutions, houses of
worship, or faith-based organizations, from using financial assistance from the DOJ to fund explicitly religious activities. Explicitly
religious activities include worship, religious instruction, or proselytization. While funded organizations may engage in non-funded
explicitly religious activities (e.g., prayer), they must hold them separately from the activities funded by the DOJ, and recipients cannot
compel beneficiaries to participate in them. The regulation also makes clear that organizations participating in programs funded by the DOJ
are not permitted to discriminate in the provision of services on the basis of a beneficiary's religion, religious belief, a refusal to hold a
religious belief, or a refusal to attend or participate in a religious practice. Funded faith-based organizations must also provide written
notice to beneficiaries, advising them that if they should object to the religious character of the funded faith based organization, the funded
faith-based organization will take reasonable steps to refer the beneficiary to an alternative service provider. For more information on the
regulation, please see the OCR's website at https://ojp.gov/about/ocr/partnerships.htm.

SAAs and faith-based organizations should also note that the Omnibus Crime Control and Safe Streets Act (Safe Streets Act) of 1968, as
amended, 34 U.S.C. § 10228(c); the Victims of Crime Act of 1984, as amended, 34 U.S.C. § 20110(e); the Juvenile Justice and Delinquency
Prevention Act of 1974, as amended, 34 U.S.C. § 11182(b); and VAWA, as amended,
34 U.S.C. § 12291(b)(13), contain prohibitions against discrimination on the basis of religion in employment. Despite these
nondiscrimination provisions, the DOJ has concluded that it may construe the Religious Freedom Restoration Act (RFRA) on a case-by-
case basis to permit some faith-based organizations to receive DOJ funds while taking into account religion when hiring staff, even if the
statute that authorizes the funding program generally forbids recipients from considering religion in employment decisions. Please consult
with the OCR if you have any questions about the regulation or the application of RFRA to the statutes that prohibit discrimination in
employment.

Using Arrest and Conviction Records in Making Employment Decisions

The OCR issued an advisory document for recipients on the proper use of arrest and conviction records in making hiring decisions. See
Advisory for Recipients of Financial Assistance from the U.S. Department of Justice on the U.S. Equal Employment Opportunity
Commission's Enforcement Guidance: Consideration of Arrest and Conviction Records in Employment Decisions Under Title VII of the
Civil Rights Act of 1964 (June 2013), available at https://ojp.gov/about/ocr/pdfs/UseofConviction_Advisory.pdf. Recipients should be
mindful that the misuse of arrest or conviction records to screen either applicants for employment or employees for retention or promotion
may have a disparate impact based on race or national origin, resulting in unlawful employment discrimination. In light of the Advisory,
recipients should consult local counsel in reviewing their employment practices. If warranted, recipients should also incorporate an analysis
of the use of arrest and conviction records in their Equal Employment Opportunity Plans (EEOPs) (see below).

Complying with the Safe Streets Act

An organization that is a recipient of financial assistance subject to the nondiscrimination provisions of the Safe Streets Act, must meet two
obligations: (1) complying with the federal regulation pertaining to the development of an EEOP (see 28 C.F.R. pt. 42, subpt. E) and (2)
submitting to the OCR findings of discrimination (see 28 C.F.R. §§ 42.204(c), .205(c)(5)).
                       Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 4 of 20 PageID #:306




       Meeting the EEOP Requirement

An EEOP is a comprehensive document that analyzes a recipient's relevant labor market data, as well as the recipient's employment
practices, to identify possible barriers to the participation of women and minorities in all levels of a recipient's workforce. As a recipient of
DOJ funding, you may be required to submit an EEOP Certification Report or an EEOP Utilization Report to the OCR. For more
information on whether your organization is subject to the EEOP requirements, see https://ojp.gov/about/ocr/eeop.htm. Additionally, you
may request technical assistance from an EEOP specialist at the OCR by telephone at (202) 616-1771 or by e-mail at
EEOPforms@usdoj.gov.

       Meeting the Requirement to Submit Findings of Discrimination

If in the three years prior to the date of the grant award, your organization has received an adverse finding of discrimination based on race,
color, national origin, religion, or sex, after a due-process hearing, from a state or federal court or from a state or federal administrative
agency, your organization must send a copy of the finding to the OCR.

Ensuring the Compliance of Subrecipients

SAAs must have standard assurances to notify subrecipients of their civil rights obligations, written procedures to address discrimination
complaints filed against subrecipients, methods to monitor subrecipients' compliance with civil rights requirements, and a program to train
subrecipients on applicable civil rights laws. In addition, SAAs must submit to the OCR every three years written Methods of
Administration (MOA) that summarize the policies and procedures that they have implemented to ensure the civil rights compliance of
subrecipients. For more information on the MOA requirement, see https://ojp.gov/funding/Explore/StateMethodsAdmin-FY2017update.htm.

If the OCR can assist you in any way in fulfilling your organization's civil rights responsibilities as a recipient of federal financial
assistance, please contact us.




Sincerely,




Michael L. Alston
Director

 cc:   Grant Manager
       Financial Analyst
                               Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 5 of 20 PageID #:307

                           U.S. Department of Justice
                           Office of Justice Programs
                                                                                                                                         PAGE 1         OF 13
                           Bureau of Justice Assistance                                           Grant



 1. RECIPIENT NAME AND ADDRESS (Including Zip Code)                         4. AWARD NUMBER:          2018-CY-BX-0025
    Emages, Inc
    110 East 79th Street                                                    5. PROJECT PERIOD: FROM                  10/01/2018    TO   09/30/2021
    Chicago, IL 60619
                                                                               BUDGET PERIOD: FROM                   10/01/2018    TO   09/30/2021

                                                                            6. AWARD DATE         09/26/2018                      7. ACTION
 2a. GRANTEE IRS/VENDOR NO.                                                 8. SUPPLEMENT NUMBER                                              Initial
    363895807                                                                  00
 2b. GRANTEE DUNS NO.
                                                                            9. PREVIOUS AWARD AMOUNT                                              $0
    006056061
 3. PROJECT TITLE                                                           10. AMOUNT OF THIS AWARD                                      $ 500,000
     Emages SCA Comprehensive Community-based Adult Reentry Program
                                                                            11. TOTAL AWARD                                               $ 500,000


 12. SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S).



 13. STATUTORY AUTHORITY FOR GRANT
    This project is supported under FY18(BJA - SCA Mentoring) 34 USC 60531; Pub. L. No. 115-141, 132 Stat 348, 421

 14 . CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16.812 - Second Chance Act Reentry Initiative

 15. METHOD OF PAYMENT
    GPRS



                             AGENCY APPROVAL                                                            GRANTEE ACCEPTANCE
 16. TYPED NAME AND TITLE OF APPROVING OFFICIAL                              18. TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Matt Dummermuth                                                                 Hattie Wash
                                                                                    President & CEO
    Principal Deputy Assistant Attorney General




 17. SIGNATURE OF APPROVING OFFICIAL                                         19. SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                        19A. DATE




                                                                  AGENCY USE ONLY
 20. ACCOUNTING CLASSIFICATION CODES                                           21. TCYUGT1004
  FISCAL FUND    BUD.          DIV.
   YEAR CODE     ACT.   OFC.  REG.   SUB. POMS AMOUNT

    X        B        CY         80     00          00          500000




OJP FORM 4000/2 (REV. 5-87) PREVIOUS EDITIONS ARE OBSOLETE.




OJP FORM 4000/2 (REV. 4-88)
                         Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 6 of 20 PageID #:308


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 2 OF 13

                                                                                    Grant



 PROJECT NUMBER       2018-CY-BX-0025                           AWARD DATE          09/26/2018


                                                    SPECIAL CONDITIONS
         1.   Requirements of the award; remedies for non-compliance or for materially false statements

              The conditions of this award are material requirements of the award. Compliance with any certifications or assurances
              submitted by or on behalf of the recipient that relate to conduct during the period of performance also is a material
              requirement of this award.

              Failure to comply with any one or more of these award requirements -- whether a condition set out in full below, a
              condition incorporated by reference below, or a certification or assurance related to conduct during the award period --
              may result in the Office of Justice Programs ("OJP") taking appropriate action with respect to the recipient and the
              award. Among other things, the OJP may withhold award funds, disallow costs, or suspend or terminate the award.
              The Department of Justice ("DOJ"), including OJP, also may take other legal action as appropriate.

              Any materially false, fictitious, or fraudulent statement to the federal government related to this award (or concealment
              or omission of a material fact) may be the subject of criminal prosecution (including under 18 U.S.C. 1001 and/or 1621,
              and/or 34 U.S.C. 10271-10273), and also may lead to imposition of civil penalties and administrative remedies for false
              claims or otherwise (including under 31 U.S.C. 3729-3730 and 3801-3812).

              Should any provision of a requirement of this award be held to be invalid or unenforceable by its terms, that provision
              shall first be applied with a limited construction so as to give it the maximum effect permitted by law. Should it be
              held, instead, that the provision is utterly invalid or -unenforceable, such provision shall be deemed severable from this
              award.

         2.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by DOJ in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform Requirements") apply to this FY
              2018 award from OJP.

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this FY 2018 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded during or before
              December 2014), the Part 200 Uniform Requirements apply with respect to all funds under that award number
              (regardless of the award date, and regardless of whether derived from the initial award or a supplemental award) that
              are obligated on or after the acceptance date of this FY 2018 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the OJP website at https://ojp.gov/funding/Part200UniformRequirements.htm.

              Record retention and access: Records pertinent to the award that the recipient (and any subrecipient ("subgrantee") at
              any tier) must retain -- typically for a period of 3 years from the date of submission of the final expenditure report (SF
              425), unless a different retention period applies -- and to which the recipient (and any subrecipient ("subgrantee") at
              any tier) must provide access, include performance measurement information, in addition to the financial records,
              supporting documents, statistical records, and other pertinent records indicated at 2 C.F.R. 200.333.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.




OJP FORM 4000/2 (REV. 4-88)
                         Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 7 of 20 PageID #:309


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 3 OF 13

                                                                                     Grant



 PROJECT NUMBER       2018-CY-BX-0025                            AWARD DATE          09/26/2018


                                                     SPECIAL CONDITIONS
         3.   Compliance with DOJ Grants Financial Guide

              References to the DOJ Grants Financial Guide are to the DOJ Grants Financial Guide as posted on the OJP website
              (currently, the "DOJ Grants Financial Guide" available at https://ojp.gov/financialguide/DOJ/index.htm), including any
              updated version that may be posted during the period of performance. The recipient agrees to comply with the DOJ
              Grants Financial Guide.

         4.   Reclassification of various statutory provisions to a new Title 34 of the United States Code

              On September 1, 2017, various statutory provisions previously codified elsewhere in the U.S. Code were editorially
              reclassified to a new Title 34, entitled "Crime Control and Law Enforcement." The reclassification encompassed a
              number of statutory provisions pertinent to OJP awards (that is, OJP grants and cooperative agreements), including
              many provisions previously codified in Title 42 of the U.S. Code.

              Effective as of September 1, 2017, any reference in this award document to a statutory provision that has been
              reclassified to the new Title 34 of the U.S. Code is to be read as a reference to that statutory provision as reclassified to
              Title 34. This rule of construction specifically includes references set out in award conditions, references set out in
              material incorporated by reference through award conditions, and references set out in other award requirements.

         5.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2016, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after-- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2016, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at https://www.ojp.gov/training/fmts.htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection.

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.

         6.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.




OJP FORM 4000/2 (REV. 4-88)
                         Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 8 of 20 PageID #:310


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 4 OF 13

                                                                                    Grant



 PROJECT NUMBER       2018-CY-BX-0025                            AWARD DATE         09/26/2018


                                                     SPECIAL CONDITIONS
         7.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by the DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.

         8.   Requirements related to System for Award Management and Universal Identifier Requirements

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at https://www.sam.gov/. This includes applicable requirements regarding registration with SAM,
              as well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at https://ojp.gov/funding/Explore/SAM.htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This condition does not apply to an award to an individual who received the award as a natural person (i.e., unrelated to
              any business or non-profit organization that he or she may own or operate in his or her name).

         9.   Requirement to report actual or imminent breach of personally identifiable information (PII)

              The recipient (and any "subrecipient" at any tier) must have written procedures in place to respond in the event of an
              actual or imminent "breach" (OMB M-17-12) if it (or a subrecipient)-- 1) creates, collects, uses, processes, stores,
              maintains, disseminates, discloses, or disposes of "personally identifiable information (PII)" (2 CFR 200.79) within the
              scope of an OJP grant-funded program or activity, or 2) uses or operates a "Federal information system" (OMB
              Circular A-130). The recipient's breach procedures must include a requirement to report actual or imminent breach of
              PII to an OJP Program Manager no later than 24 hours after an occurrence of an actual breach, or the detection of an
              imminent breach.

        10.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              https://ojp.gov/funding/Explore/SubawardAuthorization.htm (Award condition: All subawards ("subgrants") must have
              specific federal authorization), and are incorporated by reference here.




OJP FORM 4000/2 (REV. 4-88)
                         Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 9 of 20 PageID #:311


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 5 OF 13

                                                                                    Grant



 PROJECT NUMBER       2018-CY-BX-0025                            AWARD DATE         09/26/2018


                                                     SPECIAL CONDITIONS
        11.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at https://ojp.gov/funding/Explore/NoncompetitiveProcurement.htm
              (Award condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract
              (if contract would exceed $150,000)), and are incorporated by reference here.

        12.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.

              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at https://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking.htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        13.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "DOJ Grants Financial Guide").

        14.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of work under this award.
              The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the program
              solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, and other applicable laws.

        15.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at https://ojp.gov/funding/Implement/TrainingPrinciplesForGrantees-Subgrantees.htm.




OJP FORM 4000/2 (REV. 4-88)
                        Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 10 of 20 PageID #:312


                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 6 OF 13

                                                                                       Grant



 PROJECT NUMBER       2018-CY-BX-0025                              AWARD DATE          09/26/2018


                                                      SPECIAL CONDITIONS
        16.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        17.   Potential imposition of additional requirements

              The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.

        18.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        19.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 54

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 54, which relates to nondiscrimination on the basis of sex in certain "education programs."

        20.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at https://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.




OJP FORM 4000/2 (REV. 4-88)
                        Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 11 of 20 PageID #:313


                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 7 OF 13

                                                                                   Grant



 PROJECT NUMBER       2018-CY-BX-0025                           AWARD DATE         09/26/2018


                                                    SPECIAL CONDITIONS
        21.   Restrictions on "lobbying"

              In general, as a matter of federal law, federal funds awarded by OJP may not be used by the recipient, or any
              subrecipient ("subgrantee") at any tier, either directly or indirectly, to support or oppose the enactment, repeal,
              modification, or adoption of any law, regulation, or policy, at any level of government. See 18 U.S.C. 1913. (There
              may be exceptions if an applicable federal statute specifically authorizes certain activities that otherwise would be
              barred by law.)

              Another federal law generally prohibits federal funds awarded by OJP from being used by the recipient, or any
              subrecipient at any tier, to pay any person to influence (or attempt to influence) a federal agency, a Member of
              Congress, or Congress (or an official or employee of any of them) with respect to the awarding of a federal grant or
              cooperative agreement, subgrant, contract, subcontract, or loan, or with respect to actions such as renewing, extending,
              or modifying any such award. See 31 U.S.C. 1352. Certain exceptions to this law apply, including an exception that
              applies to Indian tribes and tribal organizations.

              Should any question arise as to whether a particular use of federal funds by a recipient (or subrecipient) would or might
              fall within the scope of these prohibitions, the recipient is to contact OJP for guidance, and may not proceed without the
              express prior written approval of OJP.

        22.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2018)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2018, are set out at
              https://ojp.gov/funding/Explore/FY18AppropriationsRestrictions.htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        23.   Reporting Potential Fraud, Waste, and Abuse, and Similar Misconduct

              The recipient and any subrecipients ("subgrantees") must promptly refer to the DOJ Office of the Inspector General
              (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other person
              has, in connection with funds under this award -- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              1425 New York Avenue, N.W. Suite 7100, Washington, DC 20530; and/or (2) the DOJ OIG hotline: (contact
              information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881 (fax).

              Additional information is available from the DOJ OIG website at https://oig.justice.gov/hotline.




OJP FORM 4000/2 (REV. 4-88)
                        Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 12 of 20 PageID #:314


                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 8 OF 13

                                                                                       Grant



 PROJECT NUMBER       2018-CY-BX-0025                             AWARD DATE           09/26/2018


                                                      SPECIAL CONDITIONS
        24.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV. 4-88)
                        Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 13 of 20 PageID #:315


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 9 OF 13

                                                                                    Grant



 PROJECT NUMBER       2018-CY-BX-0025                            AWARD DATE         09/26/2018


                                                     SPECIAL CONDITIONS
        25.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient (and any subrecipient at any tier) must comply with, and is subject to, all applicable provisions of 41
              U.S.C. 4712, including all applicable provisions that prohibit, under specified circumstances, discrimination against an
              employee as reprisal for the employee's disclosure of information related to gross mismanagement of a federal grant, a
              gross waste of federal funds, an abuse of authority relating to a federal grant, a substantial and specific danger to public
              health or safety, or a violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        26.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        27.   Requirement to disclose whether recipient is designated "high risk" by a federal grant-making agency outside of DOJ

              If the recipient is designated "high risk" by a federal grant-making agency outside of DOJ, currently or at any time
              during the course of the period of performance under this award, the recipient must disclose that fact and certain related
              information to OJP by email at OJP.ComplianceReporting@ojp.usdoj.gov. For purposes of this disclosure, high risk
              includes any status under which a federal awarding agency provides additional oversight due to the recipient's past
              performance, or other programmatic or financial concerns with the recipient. The recipient's disclosure must include
              the following: 1. The federal awarding agency that currently designates the recipient high risk, 2. The date the recipient
              was designated high risk, 3. The high-risk point of contact at that federal awarding agency (name, phone number, and
              email address), and 4. The reasons for the high-risk status, as set out by the federal awarding agency.

        28.   The recipient may incur obligations, expend, and draw down funds in an amount not to exceed $100,000 for the sole
              purpose of establishing an action plan within 180 days of receiving final approval of the project's budget from OCFO.
              The grantee is not authorized to incur any additional obligations, make any additional expenditures, or drawdown any
              additional funds until BJA has reviewed and approved the grant recipient's completed action plan and has issued a
              Grant Adjustment Notice (GAN) removing this condition.

        29.   The recipient must deliver to BJA, by the termination of the award period, an electronic copy of the Final Evaluation
              Report. The Final Evaluation Report must be submitted to BJA as a "Special Report," via the OJP Grants Management
              System Progress Reports Module. The Final Evaluation Reports are, in general, made available to the public through
              the National Criminal Justice Reference Service (NCJRS) and may be electronically posted in the NCJRS virtual
              library.

        30.   The recipient is authorized to incur obligations, expend, and draw down funds for travel, lodging, and per diem costs
              only, in an amount not to exceed $15,000, for the sole purpose of attending a required OJP conference associated with
              this grant award. The grantee is not authorized to incur any additional obligations, or make any additional expenditures
              or draw downs until the awarding agency and the Office of the Chief Financial Officer (OCFO) has reviewed and
              approved the recipient's budget and budget narrative, and a Grant Adjustment Notice (GAN) has been issued to remove
              this special condition.



OJP FORM 4000/2 (REV. 4-88)
                        Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 14 of 20 PageID #:316


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 10 OF 13

                                                                                    Grant



 PROJECT NUMBER       2018-CY-BX-0025                            AWARD DATE         09/26/2018


                                                    SPECIAL CONDITIONS
        31.   The recipient agrees to submit to BJA for review and approval any curricula, training materials, proposed publications,
              reports, or any other written materials that will be published, including web-based materials and web site content,
              through funds from this grant at least thirty (30) working days prior to the targeted dissemination date. Any written,
              visual, or audio publications, with the exception of press releases, whether published at the grantee's or government's
              expense, shall contain the following statements: "This project was supported by Grant No. 2018-CY-BX-0025
              awarded by the Bureau of Justice Assistance. The Bureau of Justice Assistance is a component of the Department of
              Justice's Office of Justice Programs, which also includes the Bureau of Justice Statistics, the National Institute of
              Justice, the Office of Juvenile Justice and Delinquency Prevention, the Office for Victims of Crime, and the SMART
              Office. Points of view or opinions in this document are those of the author and do not necessarily represent the official
              position or policies of the U.S. Department of Justice." The current edition of the DOJ Grants Financial Guide provides
              guidance on allowable printing and publication activities.

        32.   With respect to this award, federal funds may not be used to pay cash compensation (salary plus bonuses) to any
              employee of the award recipient at a rate that exceeds 110% of the maximum annual salary payable to a member of the
              federal government's Senior Executive Service (SES) at an agency with a Certified SES Performance Appraisal System
              for that year. (An award recipient may compensate an employee at a higher rate, provided the amount in excess of this
              compensation limitation is paid with non-federal funds.)

              This limitation on compensation rates allowable under this award may be waived on an individual basis at the
              discretion of the OJP official indicated in the program announcement under which this award is made.

        33.   The recipient agrees to comply with OJP grant monitoring guidelines, protocols, and procedures, and to cooperate with
              BJA and OCFO on all grant monitoring requests, including requests related to desk reviews, enhanced programmatic
              desk reviews, and/or site visits. The recipient agrees to provide to BJA and OCFO all documentation necessary to
              complete monitoring tasks, including documentation related to any subawards made under this award. Further, the
              recipient agrees to abide by reasonable deadlines set by BJA and OCFO for providing the requested documents.
              Failure to cooperate with BJA's/OCFO's grant monitoring activities may result in sanctions affecting the recipient's
              DOJ awards, including, but not limited to: withholdings and/or other restrictions on the recipient's access to grant
              funds; referral to the Office of the Inspector General for audit review; designation of the recipient as a DOJ High Risk
              grantee; or termination of an award(s).

        34.   Verification and updating of recipient contact information

              The recipient must verify its Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.

        35.   FFATA reporting: Subawards and executive compensation

              The recipient must comply with applicable requirements to report first-tier subawards ("subgrants") of $25,000 or
              more and, in certain circumstances, to report the names and total compensation of the five most highly compensated
              executives of the recipient and first-tier subrecipients (first-tier "subgrantees") of award funds. The details of recipient
              obligations, which derive from the Federal Funding Accountability and Transparency Act of 2006 (FFATA), are posted
              on the OJP web site at https://ojp.gov/funding/Explore/FFATA.htm (Award condition: Reporting Subawards and
              Executive Compensation), and are incorporated by reference here.

              This condition, including its reporting requirement, does not apply to-- (1) an award of less than $25,000, or (2) an
              award made to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit
              organization that he or she may own or operate in his or her name).




OJP FORM 4000/2 (REV. 4-88)
                        Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 15 of 20 PageID #:317


                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 11 OF 13

                                                                                      Grant



 PROJECT NUMBER       2018-CY-BX-0025                             AWARD DATE          09/26/2018


                                                     SPECIAL CONDITIONS
        36.   Justification of consultant rate

              Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the OJP program office prior to obligation or expenditure of such
              funds.

        37.   The recipient agrees to cooperate with any assessments, national evaluation efforts, or information or data collection
              requests, including, but not limited to, the provision of any information required for the assessment or evaluation of any
              activities within this project.

        38.   Grantee agrees that assistance funds awarded under this grant will not be used to support any inherently religious
              activities, such as worship, religious instruction, or proselytization. If the grantee refers participants to, or provides, a
              non-Federally funded program or service that incorporates such religious activities, (1) any such activities must be
              voluntary for program participants, and (2) program participants may not be excluded from participation in a program
              or otherwise penalized or disadvantaged for any failure to accept a referral or services. If participation in a non-
              Federally funded program or service that incorporates inherently religious activities is deemed a critical treatment or
              support service for program participants, the grantee agrees to identify and refer participants who object to the
              inherently religious activities of such program or service to, or provide, a comparable secular alternative program or
              service.

        39.   Confidentiality of data

              The recipient (and any subrecipient at any tier) must comply with all confidentiality requirements of 42 U.S.C. 3789g
              and 28 C.F.R. Part 22 that are applicable to collection, use, and revelation of data or information. The recipient further
              agrees, as a condition of award approval, to submit a Privacy Certificate that is in accord with requirements of 28
              C.F.R. Part 22 and, in particular, 28 C.F.R. 22.23.

        40.   Protection of human research subjects

              The recipient (and any subrecipient at any tier) must comply with the requirements of 28 C.F.R. Part 46 and all OJP
              policies and procedures regarding the protection of human research subjects, including obtainment of Institutional
              Review Board approval, if appropriate, and subject informed consent.

        41.   The award recipient agrees to participate in a data collection process measuring program outputs and outcomes. The
              data elements for this process will be outlined by the Office of Justice Programs.

        42.   Recipient may not obligate, expend, or drawdown funds until the Bureau of Justice Assistance, Office of Justice
              Programs has reviewed and approved the Budget Narrative portion of the application and has issued a Grant
              Adjustment Notice (GAN) informing the recipient of the approval.




OJP FORM 4000/2 (REV. 4-88)
                        Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 16 of 20 PageID #:318


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 12 OF 13

                                                                                   Grant



 PROJECT NUMBER       2018-CY-BX-0025                           AWARD DATE         09/26/2018


                                                    SPECIAL CONDITIONS
        43.   Withholding of funds: Disclosure of pending applications

              The recipient may not obligate, expend, or draw down any award funds until: (1) it has provided to the grant manager
              for this OJP award either an "applicant disclosure of pending applications" for federal funding or a specific affirmative
              statement that no such pending applications (whether direct or indirect) exist, in accordance with the detailed
              instructions in the program solicitation, (2) OJP has completed its review of the information provided and of any
              supplemental information it may request, (3) the recipient has made any adjustments to the award that OJP may require
              to prevent or eliminate any inappropriate duplication of funding (e.g., budget modification, project scope adjustment),
              (4) if appropriate adjustments to a discretionary award cannot be made, the recipient has agreed in writing to any
              necessary reduction of the award amount in any amount sufficient to prevent duplication (as determined by OJP), and
              (5) a Grant Adjustment Notice has been issued to remove this condition.

        44.   Withholding of funds: Research and evaluation independence and integrity

              The recipient may not obligate, expend, or draw down any award funds until: (1) it has provided to the grant manager
              for this OJP award information regarding research and evaluation independence and integrity in accordance with the
              detailed instructions in the program solicitation, (2) OJP has completed its review of the information provided and of
              any supplemental information it may request, (3) the recipient has made (or agreed to) any adjustments to the award
              (including as to amount) that OJP may require to prevent, eliminate, mitigate, or otherwise adequately address any
              actual or apparent personal or financial conflict of interest on the part of the investigators or other staff/consultants
              engaged in the research/evaluation or organizational conflict of interest on the part of the recipient entity, and (4) a
              Grant Adjustment Notice has been issued to remove this condition.

              If this award is a "discretionary" award (i.e., not an award under a statutory "formula" program), the recipient
              understands and agrees that if it does not provide an adequate research and evaluation independence and integrity
              submission (as determined by OJP), or if it fails to implement (as determined by OJP) any safeguard included in its
              submission or required by OJP, this award may be terminated (without right of appeal), upon thirty (30) calendar days
              advance written notice by OJP.

        45.   Recipient may not obligate, expend or drawdown funds until the Bureau of Justice Assistance, Office of Justice
              Programs has received and approved the required application attachment(s) and has issued a Grant Adjustment Notice
              (GAN) releasing this special condition.




OJP FORM 4000/2 (REV. 4-88)
                        Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 17 of 20 PageID #:319


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 13 OF 13

                                                                                   Grant



 PROJECT NUMBER       2018-CY-BX-0025                           AWARD DATE         09/26/2018


                                                    SPECIAL CONDITIONS
        46.   Withholding of funds: Subrecipient monitoring policies

              The recipient's response to the Subrecipient Management and Monitoring question(s) of the Financial Management and
              System of Internal Controls Questionnaire indicates that the recipient may not have controls in place to monitor the
              activities of any subrecipient, as necessary, to ensure that the subaward is used for authorized purposes in compliance
              with Federal laws, regulations, and the terms and conditions of the subaward and that subaward performance goals are
              achieved. (See 2 CFR 200.331(d)). The recipient agrees to submit a copy of its subrecipient monitoring policies and
              procedures to the OJP program office.

              If the recipient anticipates that it will not make a subaward under this award then, instead of submitting subrecipient
              monitoring policies and procedures, the recipient agrees that it must advise OJP in writing that it does not intend to
              make a subaward under this award.

              The recipient may not obligate, expend, or draw down funds under this award until either-- (1) the OJP program office
              has received, and OJP has reviewed and approved, the subrecipient monitoring policies and procedures, or (2) the OJP
              program office has received and considered the recipient's written communication and has agreed (for purposes of
              federal grants administrative requirements) that no subawards are anticipated under this award – and a Grant
              Adjustment Notice has been issued to remove this condition.

              The recipient understands and agrees that it is obligated to immediately notify the OJP grant manager in writing of any
              later change in its plan to make or not make a subaward under this award.

        47.   Recipient understands and agrees that it must submit quarterly Federal Financial Reports (SF-425) and semi-annual
              performance reports through GMS (https://grants.ojp.usdoj.gov), and that it must submit quarterly performance metrics
              reports through BJA's Performance Measurement Tool (PMT) website (https://bjapmt.ojp.gov/). For more detailed
              information on reporting and other requirements, refer to BJA's website. Failure to submit required reports by
              established deadlines may result in the freezing of grant funds and High Risk designation.




OJP FORM 4000/2 (REV. 4-88)
                   Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 18 of 20 PageID #:320



                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of Justice Assistance



                                                     Washington, D.C. 20531



Memorandum To: Official Grant File

From:                 Orbin Terry, NEPA Coordinator

Subject:              Categorical Exclusion for Emages, Inc



Awards under this program will be used to implement mentoring projects to promote the safe and successful
reintegration into the community of adults who have been incarcerated. None of the following activities will be
conducted whether under the Office of Justice Programs federal action or a related third party action:

(1) New construction.

(2) Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including property (a) listed on or eligible for listing on the National Register of Historic Places, or (b) located
within a 100-year flood plain, a wetland, or habitat for an endangered species.

(3) A renovation which will change the basic prior use of a facility or significantly change its size.

(4) Research and technology whose anticipated and future application could be expected to have an effect on the
environment.

(5) Implementation of a program involving the use of chemicals.

Additionally, the proposed action is neither a phase nor a segment of a project which when reviewed in its entirety
would not meet the criteria for a categorical exclusion. Consequently, the subject federal action meets the Office of
Justice Programs' criteria for a categorical exclusion as contained in paragraph 4(b) of Appendix D to Part 61 of
the Code of Federal Regulations.
               Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 19 of 20 PageID #:321

                            U.S. Department of Justice
                                                                                    GRANT MANAGER'S MEMORANDUM, PT. I:
                            Office of Justice Programs
                                                                                            PROJECT SUMMARY
                             Bureau of Justice Assistance
                                                                                                                        Grant
                                                                                  PROJECT NUMBER
                                                                                                                                             PAGE 1 OF 1
                                                                                 2018-CY-BX-0025
This project is supported under FY18(BJA - SCA Mentoring) 34 USC 60531; Pub. L. No. 115-141, 132 Stat 348, 421




1. STAFF CONTACT (Name & telephone number)                                        2. PROJECT DIRECTOR (Name, address & telephone number)
   Tracey Willis                                                                     Hattie Wash
   (202) 305-1766                                                                    Chief Executive Officer
                                                                                     7601 Kostner Suite 500
                                                                                     Chicago, IL 60652
                                                                                     (773) 224-7386



3a. TITLE OF THE PROGRAM                                                                                              3b. POMS CODE (SEE INSTRUCTIONS
                                                                                                                          ON REVERSE)
Category 2: Community-Based Adult Reentry with Small and Rural Organizations




4. TITLE OF PROJECT

  Emages SCA Comprehensive Community-based Adult Reentry Program



5. NAME & ADDRESS OF GRANTEE                                                      6. NAME & ADRESS OF SUBGRANTEE

    Emages, Inc
    110 East 79th Street
    Chicago, IL 60619



7. PROGRAM PERIOD                                                                 8. BUDGET PERIOD
    FROM:             10/01/2018          TO: 09/30/2021                               FROM:             10/01/2018           TO: 09/30/2021


9. AMOUNT OF AWARD                                                                10. DATE OF AWARD
      $ 500,000                                                                          09/26/2018


11. SECOND YEAR'S BUDGET                                                          12. SECOND YEAR'S BUDGET AMOUNT




13. THIRD YEAR'S BUDGET PERIOD                                                    14. THIRD YEAR'S BUDGET AMOUNT




15. SUMMARY DESCRIPTION OF PROJECT (See instruction on reverse)
   The Second Chance Act of 2007 (Pub. L. 110-199) provides a comprehensive response to the increasing number of incarcerated adults and juveniles who are
   released from prison, jail, and juvenile residential facilities and returning to communities. The Second Chance Act grant funding is designed to help communities
   develop and implement comprehensive and collaborative strategies that address the challenges posed by reentry and recidivism reduction. “Reentry” is not a specific
   program, but rather a process that starts when an individual is initially incarcerated and ends when he or she has been successfully reintegrated in the community as
   a law-abiding citizen.

   Section 211 of the Act authorizes grants to nonprofit organizations and federally recognized Indian tribes that may be used for comprehensive evidenced-based
   wrap-around services/programs. The goal of the Comprehensive Community-Based Adult Reentry Program is the use of reentry plans that address the identified
   needs of the individuals and is supported by trained mentors to promote the safe and successful community reintegration of adults who have been incarcerated.
OJP FORM 4000/2 (REV. 4-88)
             Case: 1:20-cv-06316 Document #: 38-2 Filed: 02/05/21 Page 20 of 20 PageID #:322



These needs are often related to housing, employment, substance abuse, and mental health.

The Second Chance Act Comprehensive Community-Based Adult Reentry Program supports organizations providing comprehensive reentry services to program
participants who are screened, assessed, and identified for program participation pre-release. During the post-release phase of the reentry program, participants will
receive case management services and be connected to evidence-based programming designed to ensure that the transition from prison or jail to the community is
safe and successful.

The grantee will provide pre-release mentoring and trauma-informed curriculum to 75 people with a sex offense charge or conviction that are returning to Chicago
from Cook County Jail or Illinois Department of Corrections. Pre-release, the program will use standardized assessments and behavioral tools, such as motivational
interviewing and cognitive behavior techniques, to identify and address criminogenic behaviors. Post-release, the program will provide individual and group
counseling, case management, and aftercare services.

CA/NCF
